DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Amendment filed May 11, 2022 has been fully considered and entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/483,643 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of copending Application No. 17/483,643 at least disclose or suggest all of the limitations of claims 1-17 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1; U.S. Patent Application No. 17/483,643 claims an optical device comprising (see line 1 of claim 1 of U.S. Patent Application No. 17/483,643): 
a first substrate that has a surface which extends (spreads) in a first direction and a second direction intersecting the first direction (see lines 2-3 of claim 1 of U.S. Patent Application No. 17/483,643); 
a second substrate that faces the first substrate (see lines 4-5 of claim 1 of U.S. Patent Application No. 17/483,643); 
a plurality of separation walls that are positioned between the first substrate and the second substrate and that extend in the first direction (see claims 2-3 of U.S. Patent Application No. 17/483,643); 
one or more first optical waveguides that are positioned between the first substrate and the second substrate (see lines 6-7 of claim 1 and claim 10 of U.S. Patent Application No. 17/483,643); and 
one or more spacers that are directly or indirectly sandwiched between the first substrate and the second substrate, that support the first substrate or the second substrate (spacers inherently support elements that the spacers are located between, and thus the one or more spacers sandwiched between the first and second substrates inherently support the first and/or second substrate), and that are positioned around the one or more first optical waveguides (see lines 11-18 of claim 1 and claim 10 of U.S. Patent Application No. 17/483,643), 
wherein a modulus of elasticity of each of the one or more spacers is smaller than a modulus of elasticity of any one of the plurality of separation walls (see claim 2 of U.S. Patent Application No. 17/483,643).  
Regarding claim 2; U.S. Patent Application No. 17/483,643 claims the device, wherein the plurality of separation walls are directly or indirectly sandwiched between the first substrate and the second substrate, and wherein, a deformation ratio of each of the one or more spacers in a direction perpendicular to the surface of the first substrate due to being sandwiched between the first substrate and the second substrate is greater than a deformation ratio of any one of the plurality of separation walls in the direction perpendicular to the surface of the first substrate (see claim 3 of U.S. Patent Application No. 17/483,643).  
Regarding claim 3; U.S. Patent Application No. 17/483,643 claims the device, wherein the one or more spacers include a plurality of columnar spacers (see claim 4 of U.S. Patent Application No. 17/483,643).  
Regarding claim 4; U.S. Patent Application No. 17/483,643 claims the device, further comprising a sealer that fixes a distance (gap) between the first substrate and the second substrate, wherein the sealer encloses the one or more first optical waveguides and the39 P1017483plurality of separation walls when seen in a direction perpendicular to the surface of the first substrate (see claim 9 of U.S. Patent Application No. 17/483,643).  
Regarding claim 5; U.S. Patent Application No. 17/483,643 claims the device, wherein the one or more first optical waveguides include one or more dielectric members which are positioned between the plurality of separation walls and which extend in the first direction (see claim 18 of U.S. Patent Application No. 17/483,643; see lines 6-7 of claim 1 and claim 10 of U.S. Patent Application No. 17/483,643), and wherein a region that is positioned between the first substrate and the second substrate and that is enclosed by the sealer is filled with a member which is identical to the one or more dielectric members (see claim 10 of U.S. Patent Application No. 17/483,643).   
Regarding claim 6; U.S. Patent Application No. 17/483,643 claims the device, wherein the one or more spacers are positioned inside and/or outside a region enclosed by the sealer (see claim 12 of U.S. Patent Application No. 17/483,643).  
Regarding claim 7; U.S. Patent Application No. 17/483,643 claims the device, further comprising one or more second optical waveguides respectively connected to the one or more first optical waveguides (see claim 9 of U.S. Patent Application No. 17/483,643).  
Regarding claim 8; U.S. Patent Application No. 17/483,643 claims the device, wherein the one or more first optical waveguides include a plurality of the first optical waveguides, the one or more second optical waveguides include a plurality of the second optical waveguides (see claim 9 of U.S. Patent Application No. 17/483,643), and wherein the one or more spacers include at least one spacer provided between two of the plurality of second optical waveguides adjacent to each other (see claims 1, 6, 12, and 17 of U.S. Patent Application No. 17/483,643; it’s obvious to place the spacers between two of the plurality of optical waveguides adjacent to each other in view of the spacers being placed around the waveguides).  
Regarding claim 9; U.S. Patent Application No. 17/483,643 claims the device, further comprising: a dielectric layer positioned between the first substrate and the one or more second optical waveguides (see claims 10, 11, 13, 14, 18, and 19 of U.S. Patent Application No. 17/483,643).  
Regarding claim 10; U.S. Patent Application No. 17/483,643 claims the device, wherein each of the one or more second optical waveguides includes a corresponding one of portions positioned between two of the plurality of separation walls adjacent to each other, and wherein the second optical waveguide includes a first grating in the portion positioned between the two of the separation walls adjacent to each other (see claim 7 of U.S. Patent Application No. 17/483,643).  
Regarding claim 11; U.S. Patent Application No. 17/483,643 claims the device, wherein, each of the one or more second optical waveguides includes a corresponding one of portions that is not superposed, when seen in a direction perpendicular to the surface of the first substrate, on one of the first substrate and the second substrate, and wherein the second optical waveguide includes a second grating in the portion that is not superposed on one of the first substrate and the second substrate (see claims 5 and 8 of U.S. Patent Application No. 17/483,643; at least one optical waveguides, suggests first and second waveguides).  
Regarding claim 12; U.S. Patent Application No. 17/483,643 claims the device, further comprising: one or more dielectric members, wherein the one or more dielectric members are positioned between the plurality of separation walls and are included in the one or more first optical waveguides, and extend in the first direction  (see claim 18 of U.S. Patent Application No. 17/483,643; see lines 6-7 of claim 1 and claim 10 of U.S. Patent Application No. 17/483,643), and two mirrors respectively positioned between the first substrate and the one or more dielectric members and between the second substrate and the one or more dielectric members (see claim 11 of U.S. Patent Application No. 17/483,643).  
Regarding claim 13; U.S. Patent Application No. 17/483,643 claims the device, wherein, when seen in a direction perpendicular to the surface of the first substrate, at least one of the two mirrors is not formed in a region where the one or more spacers are provided (see claim 12 of U.S. Patent Application No. 17/483,643).  
Regarding claim 14; U.S. Patent Application No. 17/483,643 claims the device, wherein the one or more first optical waveguides include one or more dielectric members which are positioned between the plurality of separation walls and which extend in the first direction (see claim 18 of U.S. Patent Application No. 17/483,643; see lines 6-7 of claim 1 and claim 10 of U.S. Patent Application No. 17/483,643), and the one or more first optical waveguides include a structure that allows adjustment of a refractive index of the one or more dielectric members, and when the refractive index of the one or more dielectric members is adjusted, a direction of light emitted from the one or more first optical waveguides through the first substrate or the second substrate or an incident direction of light input to the one or more first optical waveguides through the first substrate or the second substrate is changed (see claims 13 and 14 of U.S. Patent Application No. 17/483,643).  
Regarding claim 15; U.S. Patent Application No. 17/483,643 claims the device, further comprising: one or more dielectric members, wherein the one or more dielectric members which are positioned between the plurality of separation walls are included in the one or more first optical waveguides, and extend in the first direction  (see claim 18 of U.S. Patent Application No. 17/483,643; see lines 6-7 of claim 1 and claim 10 of U.S. Patent Application No. 17/483,643), and a pair of electrodes between which the one or more dielectric members are sandwiched, wherein the one or more dielectric members include a liquid crystal material or an electrooptic material, and when a voltage is applied to the pair of electrodes, the refractive index of the one or more dielectric members is adjusted (see claim 14 of U.S. Patent Application No. 17/483,643).  
 Regarding claim 16; U.S. Patent Application No. 17/483,643 claims the device,  further comprising: one or more phase shifters respectively connected to the one or more optical waveguides directly or through one or more other optical waveguides, wherein when a phase difference between portions of light respectively passing through the one or more phase shifters is changed, the direction of the light emitted from the one or more first optical waveguides through the first substrate or the second substrate or the incident direction of the light input to the one or more first optical waveguides through the first substrate or the second substrate is changed (see claim 15 of U.S. Patent Application No. 17/483,643).  
 	Regarding claim 17; U.S. Patent Application No. 17/483,643 claims an optical detection system comprising: the optical device according to claim 1; an optical detector that detects light emitted from the optical device and reflected by an object; and a signal processor that generates distance distribution data based on output of the optical detector (see claim 16 of U.S. Patent Application No. 17/483,643).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (US 2004/0005111 A1).
Regarding claim 1; Ishikawa et al. discloses an optical device comprising: 
a first substrate (bench 1; see Figures 1-4, and paragraphs 51-52; a first bench substrate 1 is on a bottom of the stack; first substrate; see annotated Figure 3 below) that has a surface (top surface 1a) which extends in a first direction and a second direction intersecting the first direction (the top surface 1a is planar, extending in a first direction and a second direction intersecting the first direction); 
a second substrate (bench 1; see Figures 1-4 and paragraphs 51-52; a second bench substrate 1 is stacked above the bottom bench substrate; second substrate; see annotated Figure 3 below) that faces the first substrate (bottom bench substrate 1); 
a plurality of separation walls (separation walls; see annotated Figure 3 below) that are positioned between the first substrate (first substrate; see annotated Figure 3 below) and the second substrate (second substrate; see annotated Figure 3 below) and that extend in the first direction; 
one or more first optical waveguides (optical fiber 8, and/or collimating lenses 7, wherein the collimating rod lenses guide light; see Figures 3 and 4) that are positioned between the first substrate (first substrate; see annotated Figure 3 below) and the second substrate (second substrate; see annotated Figure 3 below); and 
one or more spacers (elastic member 5) that are directly or indirectly sandwiched between the first substrate (first substrate 1) and the second substrate (second substrate 1), that support the first substrate or the second substrate (elastic member 5 supports the second substrate; see Figure 3), and that are positioned around the one or more first optical waveguides (collimating rod lenses 7 and optical fibers 8; see paragraph 48 and Figure 3), 
wherein a modulus of elasticity (see paragraph 15) of each of the one or more spacers (elastic member 5) is smaller than a modulus of elasticity of any one of the plurality of separation walls (the separation walls are formed from the material of the substrate; see Figure 3).  




    PNG
    media_image1.png
    391
    614
    media_image1.png
    Greyscale

Regarding claim 2; the plurality of separation walls (separation walls; see Figure 3 annotated above) are directly or indirectly sandwiched between the first substrate (first substrate) and the second substrate (second substrate), and wherein, a deformation ratio of each of the one or more spacers (elastic member 5) in a direction perpendicular to the surface (top surface 1a) of the first substrate (first substrate) due to being sandwiched between the first substrate and the second substrate (second substrate) is greater than a deformation ratio of any one of the plurality of separation walls (separation walls) in the direction perpendicular to the surface (1a) of the first substrate (see Figure 3).  
Regarding 7; Ishikawa et al. discloses one or more second optical waveguides (optical fibers 8) respectively connected to the one or more first optical waveguides (rod collimating lenses 7, which also guide light and thus are optical waveguides).  
Regarding 18; each of the plurality of separation walls (separation walls; see Figure 3, annotated above) and each of the one or more spacers (5) are not in direct contact with each other (see Figure 3).  
Allowable Subject Matter
Claims 3-6, 8-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if the double patenting rejection set forth above were overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The optical device defined by claim 3, wherein the one or more spacers include a plurality of columnar spacers in combination with all of the limitations of base claim 1;
The optical device defined by claim 4, further comprising a sealer that fixes a distance between the first substrate and the second substrate, wherein the sealer encloses the one or more first optical waveguides and the plurality of separation walls when seen in a direction perpendicular to the surface of the first substrate in combination with all of the limitations of base claim 1; 
The optical device defined by claim 8, wherein the one or more first optical waveguides include a plurality of the first optical waveguides, the one or more second optical waveguides include a plurality of the second optical waveguides, and wherein the one or more spacers include at least one spacer provided between two of the plurality of second optical waveguides adjacent to each other in combination with all of the limitations of base claim 1 and all of the limitations of intervening claim 7;
The optical device defined by claim 9, further comprising a dielectric layer positioned between the first substrate and the one or more second optical waveguides in combination with all of the limitations of base claim 1 and all of the limitations of intervening claim 7; 
The optical device defined by claim 10, wherein each of the one or more second optical waveguides includes a corresponding one of portions positioned between two of the plurality of separation walls adjacent to each other, and wherein the second optical waveguide includes a first grating in the portion positioned between the two of the separation walls adjacent to each other in combination with all of the limitations of base claim 1 and all of the limitations of intervening claim 7;   
The optical device defined by claim 11, wherein, each of the one or more second optical waveguides includes a corresponding one of portions that is not superposed, when seen in a direction perpendicular to the surface of the first substrate, on one of the first substrate and the second substrate, and wherein the second optical waveguide includes a second grating in the portion that is not superposed on one of the first substrate and the second substrate in combination with all of the limitations of base claim 1 and all of the limitations of intervening claim 7;  
The optical device defined by claim 12, further comprising one or more dielectric members, wherein the one or more dielectric members which are positioned between the plurality of separation walls are included in the one or more first optical waveguides, and extend in the first direction; and two mirrors respectively positioned between the first substrate and the one or more dielectric members and between the second substrate and the one or more dielectric members in combination with all of the limitations of base claim 1;
The optical device defined by claim 14, wherein the one or more first optical waveguides include one or more dielectric members which are positioned between the plurality of separation walls and which extend in the first direction, the one or more first optical waveguides include a structure that allows adjustment of a refractive index of the one or more dielectric members, and when the refractive index of the one or more dielectric members is adjusted, a direction of light emitted from the one or more first optical waveguides through the first substrate or the second substrate or an incident direction of light input to the one or more first optical waveguides through the first substrate or the second substrate is changed in combination with all of the limitations of base claim 1;
An optical detection system defined by claim 17, comprising the optical device according to claim 1, an optical detector that detects light emitted from the optical device and reflected by an object, and a signal processor that generates distance distribution data based on output of the optical detector in combination with all of the limitations of base claim 1; or
The optical device defined by claim 19, wherein the first direction and the second direction forms a plane, and a dimension of each of the one or more spacers in the direction perpendicular to the plane is greater than a dimension of each of the plurality of the separation walls in the direction perpendicular to the plane in combination with all of the limitations of base claim 1.
Claims 5 and 6 depend from claim 4; claim 13 depends from claim 12; and claims 15 and 16 depend from claim 14.

Response to Arguments
Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive. 
Applicant submits that claim 1 as amended is patentably distinct over copending application 17/483,643.  The examiner disagrees.  Claim 1, as amended, has been addressed in the Double Patenting Rejection set forth above.
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new prior art ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874